Motion GRANTED and Order filed October 3, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-14-00783-CV
                                 ____________

  IN RE KEVAN CASEY, JINSUN LLC, AND FAR EAST STRATEGIES
                          LLC, Relators


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             113th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-54501

                                   ORDER

      On October 1, 2014, relator Kevan Casey, Jinsun LLC, and Far East
Strategies LLC, filed a petition for writ of mandamus in this court. Relators ask
this court to order the Honorable Michael Landrum, Judge of the 113th District
Court, in Harris County, Texas, to set aside his order dated September 15, 2014,
entered in trial court number 2012-54501, styled Khaled Alattar v. Kevan Casey, et
al. Relators claim respondent abused his discretion by denying their motion to
dismiss for lack of jurisdiction.

      Relators have also filed a motion for temporary stay of proceedings below.
See Tex. R. App. P. 52.8(b), 52.10. On October 1, 2014, relators asked this court
to stay proceedings in the trial court pending a decision on the petition for writ of
mandamus.

      It appears from the facts stated in the petition and motion that relators’
request for relief requires further consideration and that relator will be prejudiced
unless immediate temporary relief is granted. We therefore GRANT relators’
motion and issue the following order:

      We ORDER all proceedings in trial court cause number 2012-54501,
Khaled Alattar v. Kevan Casey, et al., STAYED until a final decision by this court
on relators’ petition for writ of mandamus, or until further order of this court.

      In addition, the court requests the real party-in-interest, to file a response to
the petition for writ of mandamus on or before October 15, 2014. See Tex. R. App.
P. 52.4.

                                               PER CURIAM


Panel consists of Justices McCally, Brown, and Wise.